Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-72 were canceled and claims 73-85 were newly added and are pending in the instant application.
Election/Restrictions
During a telephone conversation with Crystal Komm on September 1, 2022 a provisional election of Traumatic Brain Injury as the species of disorder was made without traverse.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim 85 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.  Below is the election of species requirement:

Priority
	The instant application does not have support for treatment of inflammation associated with brain injury in a patient suffering from a brain injury in provisional applications 62/107799 (1/26/2015) or 62/273059 (12/30/2015).  However, the instant application does have support in US Patent No. ‘048 with the effective filing date of 1/26/2016.

Election of Species
This application contains claims directed to the following patentably distinct species.  
List I: Brain Injury/disorder (Applicant is required to elect a single species of brain injury)

The species are independent or distinct because each species possesses a distinct element not possessed by the other species as set forth above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, and subspecies if present, or a single grouping of patentably indistinct species from List I for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the following claim(s) are generic: Claim 73.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   Each species requires a different field of search and different search terms and databases because each species from List I possesses a distinct element not possessed by the other species as set forth above. The species from list I encompass different patient populations and require separate searches.  
  Applicants must elect a species from Lists I.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Claim 85 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 73-84 are examined on the merits of this office action.


Claim Objection 
Claim 73 is objected to for the following informality: the limitation “from brain injury” should be replaced with -from a brain injury- in line 2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 73-84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 73 claims “A method of reducing or inhibiting inflammation associated with brain injury in a patient suffering from brain injury comprising administering proteoglycan 4 (PRG4) to said patient, thereby to treat the brain injury”.   Applicant’s specification states “As used herein, the term "PRG4" is used interchangeably with the term "lubricin." Broadly, these terms refer to any functional isolated or purified native or recombinant PRG4 proteins, homologs, functional fragments, isoforms, and/or mutants thereof. All useful molecules comprise the sequence encoded by exon 6, or homologs or truncated versions thereof, for example, versions with fewer repeats within this central mucin-like KEPAPTT-repeat domain, preferably together with O-linked glycosylation. All useful molecules also comprise at least the biological active portions of the sequences encoded by exons 1-5 and 7-12, i.e., sequences responsible for imparting to the molecule its affinity for ECM and endothelial surfaces. In certain embodiments, a preferred PRG4 protein has an average molar mass of between 50 kDa and 500 kDa, preferably between 224 to 467 kDa, comprising one or more biological active portions of the PRG4 protein, or functional fragments, such as a lubricating fragment, or a homolog thereof. In a more preferred embodiment, a PRG4 protein comprises monomers of average molar mass of between 220 kDa to about 280 kDa.”  Thus, the term “PRG4” encompasses way more than its normal meaning and is inclusive to any homolog, functional fragment, isoform or mutant thereof.  The possibilities are vast for any fragment, homolog or mutant of PRG4. 
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of peptides that meet the structural requirements encompassed by the claims are also able to inhibit inflammation associated with brain injury in patients with a brain injury.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In the instant case, Example 5 describes using recombinant full length human PRG4 for treatment of traumatic brain injury in rats (see paragraphs 00157, specification).  However, there is no actual data provided showing use of human PRG4 for treatment of TBI.
	As discussed above the claim scope is potentially enormous; in comparison, the scope of the description describes using full length human PRG4 is not sufficient to exemplify the breadth of the genus given the claim encompasses any peptide, fragment, homolog or mutant of PRG4.  One of ordinary skill in the art would not consider peptides reduced to practice representative of the full scope of the claimed genus.  Applicants provide no with regards to what amino acids/sequences are required to inhibit inflammation in the brain.
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic/Correlation between structure and Function
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.  Applicants disclose full length human PRG4 and amino acids 25-1404 of SEQ ID NO:1.  As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only discusses full length PRG4 is not sufficient to exemplify the breadth of the genus.  Applicants provide little guidance with regards to what amino acids/sequences are required to retain the desired activities. 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the molecule/peptide/fragment that would retain the ability to treat brain inflammation and brain injury.  Understanding the physical basis for the claimed activity is critical to determining which of the peptides that meet the structural requirements of the genus also meet the functional requirements of the genus.
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of molecules/peptides/fragments that have the desired activity. There is no structure/function correlation regarding the amino acid sequence needed to inhibit inflammation in the brain.
Regarding the prior art, little is known with regards PRG4, fragments and variants thereof, that inhibit inflammation in the brain.  However, Rhee teaches that lubricin protects cartilage surfaces and inhibits synovial cell over growth (see abstract).  Rhee additionally teaches that mutation in the PRG4 gene causes CACP (a syndrome) that results in joint failure and arthritis (see abstract).   Thus, PRG4 is known for its role in joint lubrication and mutations in PRG4 can affect the normal function of the protein.  
Taken as a whole, the structure/function relationship regarding the peptides/molecules encompassed by the instant claims and the desired property inhibiting inflammation and treating brain injuries is not sufficiently described and cannot be ascertained from the prior art.  As a result, it is impossible to predict, based on the specification, what peptides would have this activity.

 Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the peptide to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also have the same functional properties inhibiting inflammation in the brain with brain injury.

Conclusion

	In conclusion, only full length human PRG4 satisfies the written description requirements of 35 U.S.C. 112, first paragraph.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654